Title: From John Adams to the President of Congress, 1 September 1783
From: Adams, John
To: President of Congress,Boudinot, Elias


          Sir
            Paris September 1 1783
          Wednesday the third of this Month is appointed for the Signature of the Definitive Treaties of Peace. Unable to obtain, any addition or Explanation, We have been obliged to agree to sign the Provisional Articles over again with only a Preamble, making them a Definitive Treaty. No Regulation of Commerce is agreed upon, and indeed we have no Commission or Authority to make any.— We have thus lost Seven or eight months of our time.
          When the definitive Treaty shall be signed, I suppose, our Commission for Peace will be executed. I expected long before this to have receiv’d my Letter of Recall to their High Mightinesses and to the Prince of Orange, in which case I should now have been at Liberty to reembark for America, but as it is not arrived, I cannot with entire Decency to Congress, or to the States General, or to the Prince, force myself away and a letter of Recall will not probably now arrive untill it will be too late for a Fall Passage, so that I shall be necessitated to undertake another Winter Voyage, or wait untill Spring.
          
          I beg Leave to recommend Mr. Thaxter, the bearer of this, and of the Definitive Treaty to Congress. He is descended from Several of the most ancient and honourable families in the Massachusetts. He has had the best Education which our Country affords. He has been now more than five years in the public Service and without the least reward, all that has been allowed him not having been enough for his necessary Expences He is exceeded by no one in Industry, or Fidelity, is not deficient in Address, and is well acquainted with the French Language, nor ignorant of the Dutch and has a just View of our foreign Affairs. if Congress has occasion for a Secretary of Legation & Chargé des Affaires in any part of Europe I am perswaded they will not be able to find a Man better qualified for the Place, or who has a better Title, to it, in Point of Merit
          With the greatest Respect, I have the Honour to be / Sir, your most obedient and most humble Servant
          John Adams.
        